Case 17-11213 Doc 631 Filed 07/09/19 Entered 07/09/19 16:42:04 Main Document Page 1 of 7



                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF LOUISIANA


   IN RE:                                                        CASE NO. 17-11213

   FIRST NBC HOLDING COMPANY,

                             DEBTOR                              CHAPTER 11


   *************************

               OPPOSITION OF DIRECTORS AND FORMER DIRECTORS
            WILLIAM D. AARON, JR., HERBERT ANDERSON, DALE ATKINS,
          JOHN C. CALHOUN, WILLIAM CARROUCHE, LEANDER J. FOLEY, III,
             JOHN F. FRENCH, LEON GIORGIO, JR., GRISH ROY PANDIT,
         SHIVAN GOVINDAN, LAWRENCE BLAKE JONES, LOUIS LAURICELLA,
        MARK MERLO, HERMANN MOYSE, III, JAMES C. RODDY, DR. CHARLES
           TEAMER, SR., JOSEPH TOOMY AND RICHARD M. WILKINSON TO
        CLASSIFICATION PROPOSED BY SECOND AMENDED JOINT CHAPTER 11
         PLAN FOR FIRST NBC BANK HOLDING COMPANY DATED JULY 2, 2019

            William D. Aaron, Jr., Herbert Anderson, Dale Atkins, John C. Calhoun, Leander J.

   Foley, III, William Carrouche, John F. French, Leon Giorgio, Jr., Grish Roy Pandit, Shivan

   Govindan, Lawrence Blake Jones, Louis Lauricella, Mark Merlo, Hermann Moyse, III, James C.

   Roddy, Dr. Charles Teamer, Sr., Joseph Toomy, and Richard M. Wilkinson (“Movants”), certain

   directors and/or former directors of First NBC Bank Holding Company (“Debtor”) and its

   wholly-owned subsidiary, First NBC Bank (the “Bank”), by and through undersigned counsel,

   file this Opposition (the “Opposition”) to the Second Amended Joint Chapter 11 Plan of

   Reorganization for First NBC Bank Holding Company Date July 2, 2019 (the “Plan”). In

   Support of the Opposition, Movants state as follows:

                                      JURISDICTION AND VENUE

            1.        This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

   and 1334. To the extent that this dispute involves the extent of a debtor’s property, this is a core



   4817-4573-1484v1
Case 17-11213 Doc 631 Filed 07/09/19 Entered 07/09/19 16:42:04 Main Document Page 2 of 7



   proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court pursuant to 28

   U.S.C. §§ 1408 and 1409. The statutory predicates for the relief requested herein are Sections

   105, 1122, 1125, of Title 11 of the United States Code (the “Bankruptcy Code”) and Federal

   Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) 3013, 3016, 3017, and 9014.

                                                  BACKGROUND

                      A.     The Bankruptcy

            2.        On Friday, April 28, 2017, the Bank was closed by the Louisiana Office of

   Financial Institutions. Subsequently, the Federal Deposit Insurance Corporation (“FDIC”) was

   named Receiver for the Bank.

            3.        On May 11, 2017, (the “Petition Date”), the Debtor commenced this case by filing

   a voluntary petition for relief under Chapter 11 of the Bankruptcy Code in the United States

   Bankruptcy Court, Eastern District of Louisiana. The Debtor is operating as a debtor-in

   possession pursuant to 11 U.S.C. §§ 1107 and 1108.

            4.        On May 18, 2017 the United States Trustee appointed an Official Committee of

   Unsecured Creditors. See Doc. 25.

            5.        The Debtor is a holding company entity whose primary asset prior to

   commencement of this case was its 100% ownership interest in the Bank.

                      B.     Movants’ Claims

            6.        Movants are all directors and/or former directors of Debtor and/or the Bank.

            7.        The Louisiana Business Corporation Act and other applicable statutes, and First

   NBC Bank Holding Company’s Articles of Incorporation and Bylaws provide its

   directors/officers with indemnification in connection with any actual or threatened action,

   proceeding or investigation when such director/officer acts in his official capacity and/or when

   holding such office.
                                                       2

   4817-4573-1484v1
Case 17-11213 Doc 631 Filed 07/09/19 Entered 07/09/19 16:42:04 Main Document Page 3 of 7



            8.        Consequentially, Movants have filed proofs of claim (collectively, the “Claims”)

   in Debtor’s bankruptcy case for indemnification from the Debtor in connection with:

                          • Shareholder derivative lawsuits alleging damages for losses
                      resulting from, among any other allegations, breach of fiduciary
                      duties on the part of the directors/officers of First NBC Bank
                      Holding Company.

                          • FDIC demand for civil monetary damages on the
                      directors/officers of First NBC Bank and their insurers for
                      $250,000,000.

                          • Demand by Bondholders alleging damages for losses
                      resulting from, among any other allegations, breach of fiduciary
                      duties on the part of the directors/officers of First NBC Bank
                      Holding Company.

                         • Any other similar action and/or investigative proceeding
                      brought against the directors/former directors and officers of First
                      NBC Bank Holding Company.

            See Claims Nos. 11, 19, 22-25, 28-29, 35, 50, 53, 61-62, 64, 66, and 77.

                      C.     Plan Classification of Indemnity Claims

            9.        On July 2, 2019 the Debtor filed the Plan and related Second Amended Disclosure

   Statement Relating to Joint Chapter 11 Plan (the “Disclosure Statement”). See Docs. 621 and

   622, respectively. Prior versions of the Plan clearly treated Movants’ Claims as Class 2 General

   Unsecured Claims. See Docs. 558, 604. The current Plan filed on July 2, 2019 creates a new

   “Class 4” applicable to “Indemnity Claims,” excluding General Unsecured Claims. See Doc.

   621, Plan, Art. III, § 3.3.6. Although the Plan does not reference Movants’ Claims as being in

   the newly created Class 4, the Disclosure Statement does reference the Movants’ Claims as being

   included.




                                                       3

   4817-4573-1484v1
Case 17-11213 Doc 631 Filed 07/09/19 Entered 07/09/19 16:42:04 Main Document Page 4 of 7



            10.       On July 3, 2019, the Court entered an Order approving the Disclosure Statement.

   See Doc. 624. The Order Approving Disclosure Statement sets a deadline of July 31, 2019 for

   the filing of any objections to confirmation. See id.

            11.       However, also on July 3, 2019, the Court entered a separate Order Setting

   Deadline for Class 3A, 3B, 3C, and 4 Claims to Object to Classification in the Second Amended

   Joint Plan dated July 2, 2019. See Doc. 623. Hence, objections to classification are addressed

   separately from objections to confirmation.

            12.       Consequentially, Movants file this Opposition to classification of their Claims

   with a full reservation of rights to file subsequent objections to confirmation based on the same

   or similar facts, issues, and arguments raised herein. Movants further reserve the right to file

   supplemental briefing regarding this Opposition.

                                                OPPOSITION

            13.       To the extent that it is the intention of the Plan to permit Movants to assert claims

   in Class 2, to the extent they are actually called upon to pay claims, then Movants have no

   objection to the classification scheme.

            14.       However to the extent that this classification scheme attempts to prohibit Movants

   from asserting indemnity claims where they have actually made payments on account of those

   claims, Movants object to the scheme.

            15.       Consequentially, Movants file this Opposition to preserve their right to have their

   Claims, in whole or in part, treated as Class 2 General Unsecured Claims.

                                           RESERVATION OF RIGHTS

            16.       Movants further reserve all rights to file subsequent objections to confirmation

   based on the same or similar facts, issues, and arguments raised herein.


                                                        4

   4817-4573-1484v1
Case 17-11213 Doc 631 Filed 07/09/19 Entered 07/09/19 16:42:04 Main Document Page 5 of 7



            17.       Movants further reserve all rights to modify or supplement this Opposition as well

   as to file supplemental briefing in support of this Opposition to the classification scheme raised

   by the Plan.

            WHEREFORE, for all the foregoing reasons, Movants respectfully request that the

   Court (a) sustain their Opposition to classification, and (b) grant any and all related relief to

   which Movants may be entitled.


                                                   Respectfully submitted,

                                                   BAKER DONELSON BEARMAN
                                                   CALDWELL & BERKOWITZ, PC



                                                           Respectfully submitted,

                                                           BAKER, DONELSON, BEARMAN,
                                                           CALDWELL & BERKOWITZ, PC

                                                           /s/ Jan M. Hayden_______
                                                           Jan M. Hayden (#06672)
                                                           Nancy S. Degan (#01819)
                                                           Brian M. Ballay (#29077)
                                                           201 St. Charles Avenue, Suite 3600
                                                           New Orleans, Louisiana 70170
                                                           Telephone: (504) 566-5200
                                                           Facsimile: (504) 636-4000
                                                           jhayden@bakerdonelson.com
                                                           ndegan@bakerdonelson.com
                                                           bballay@bakerdonelson.com


                                            Counsel for William D. Aaron, Jr., Herbert Anderson,
                                            Dale Atkins, John C. Calhoun, William Carrouche, Leander
                                            J. Foley, III, John F. French, Leon Giorgio, Jr., Grish Roy
                                            Pandit, Shivan Govindan, Lawrence Blake Jones, Louis
                                            Lauricella, Mark Merlo, Hermann Moyse, III, James
                                            Roddy, Dr. Charles Teamer, Sr., Joseph Toomy,
                                            and Richard M. Wilkinson


                                                      5

   4817-4573-1484v1
Case 17-11213 Doc 631 Filed 07/09/19 Entered 07/09/19 16:42:04 Main Document Page 6 of 7




                                     CERTIFICATE OF SERVICE

            I hereby certify that on the 9th day of July, 2019, I electronically filed the foregoing with

   the Clerk of the Court using the ECF system which sent notification of such filing through the

   CM/ECF System to all parties identified on the court’s CM/ECF system.

            This the 9th day of July, 2019.




                                                          /s/ Jan M. Hayden
                                                          JAN M. HAYDEN



   Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance
   Corporation (FDIC) as Receiver for First NBC Bank: sam.alberts@dentons.com,
   docket.general.lit.wdc@dentons.com; malka.zeefe@dentons.com
   Serajul Ferdows Ali on behalf of Interested Party United States of
   America/Treasury serajul.ali@usdoj.gov
   A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured
   Creditors' Committee baltazan@stewartrobbins.com,
   jdelage@stewartrobbins.com; kheard@stewartrobbins.com
   Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance
   Corporation (FDIC) as Receiver for First NBC Bank jay.beatmann@dentons.com,
   dee.mcgill@dentons.com;sam.alberts@dentons.com;malka.zeefe@dentons.com;l
   ori.odum@dentons.com
   Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones
   nberg@reasonoverllc.com, akass@reasonoverllc.com;
   kreasonover@reasonoverllc.com
   Brandon A. Brown on behalf of Creditor Committee Official Unsecured
   Creditors' Committee bbrown@stewartrobbins.com, kheard@stewartrobbins.com;
   jdelage@stewartrobbins.com
   Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class
   Action ccaplinger@lawla.com, mlopez@lawla.com
   Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton
   ecastaing@cclhlaw.com
   Robin B. Cheatham on behalf of Creditor Florida Parishes Bank
   cheathamrb@arlaw.com, vicki.owens@arlaw.com;mary.cuenca@arlaw.com
   Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on
   behalf of First NBC Bank Holding Company leo@congenilawfirm.com,
   michelle@congenilawfirm.com
                                                   6

   4817-4573-1484v1
Case 17-11213 Doc 631 Filed 07/09/19 Entered 07/09/19 16:42:04 Main Document Page 7 of 7



   Jonathan Edwards on behalf of Interested Party Marsha Crowle
   Jonathan.Edwards@alston.com, leslie.salcedo@alston.com
   Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets
   Jonathan.Edwards@alston.com, leslie.salcedo@alston.com
   Elizabeth J. Futrell on behalf of Creditor David W. Anderson
   efutrell@joneswalker.com, mmontiville@joneswalker.com
   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee
   amanda.b.george@usdoj.gov
   Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets
   aaron.greenbaum@pjgglaw.com, cynthia.dugas@pjgglaw.com
   jlandis@stonepigman.com, jmcnair@stonepigman.com
   Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC
   mlandis@gamb.law, jporche@gamb.law
   Alysson Leigh Mills on behalf of Interested Party Ryan J. Ashton
   amills@fishmanhaygood.com, rhamilton@fishmanhaygood.com
   Barbara B. Parsons on behalf of Debtor First NBC Bank Holding Company
   bparsons@steffeslaw.com, akujawa@steffeslaw.com;
   bparsons@ecf.courtdrive.com
   Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance
   Corporation (FDIC) as Receiver for First NBC Bank areidy@lowenstein.com
   Ryan James Richmond on behalf of Creditor Committee Official Unsecured
   Creditors' Committee rrichmond@stewartrobbins.com,
   kheard@stewartrobbins.com; ryan.richmond.cmecf@gmail.com;
   jdelage@stewartrobbins.com
   David Rubin on behalf of Other Prof. Interested Party drubin@kswb.com
   Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and
   Exchange Commission atlreorg@sec.gov; baddleyd@sec.gov
   William E. Steffes on behalf of Debtor First NBC Bank Holding Company
   bsteffes@steffeslaw.com,akujawa@steffeslaw.com; schassaing@steffeslaw.com;
   bsteffes@ecf.courtdrive.com
   Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured
   Creditors' Committee dstewart@stewartrobbins.com,
   jdelage@stewartrobbins.com; kheard@stewartrobbins.com;
   jjohnson@stewartrobbins.com; 6031804420@filings.docketbird.com
   Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov
   R. Patrick Vance on behalf of Creditor David W. Anderson
   pvance@joneswalker.com, nwiebelt@joneswalker.com
   Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC
   swilliamson@gamb.law, njohnson@gamb.law




                                               7

   4817-4573-1484v1
